Produced with
      Case    a Trial Version of PDF
           9:20-cv-80392-RAR         Annotator
                                  Document  1-1- www.PDFAnnotator.com
                                                  Entered on FLSD Docket 03/06/2020 Page 1 of 3
                        NATIONWIDE COMMERCIAL RELIEF, INC.
                          4440 PGA Blvd. Suite 600 Palm Beach Gardens, FL. 33410
                                  Phone 561-472-0806 Fax 866-266-9289
                                 Email: Info@nationwidecommercialrelief.com

               LOI AGREEMENT WITH NON-CIRCUMVENTION CONDITION

         This Agreement dated this 29th day of April, 2015 between Nationwide Commercial
         Relief, Inc. (hereinafter referred to as NCR) and Advantek Industrial Wood Pellets,
         LLC. (hereinafter referred to as Client), hereby confirms the Client’s engagement of
         NCR as the lender with regard to assisting Client in securing commercial financing for
         the following project or purpose. Manufacturing and export of industrial grade wood
         pellets for the European market.

         Estimated loan amount required: $16,537,500.00

         In House Program: To be disbursed in a mutually agreeable tranche schedule.

         Fixed rate: 8.00%
         Equity to NCR (ISAOA): 20.00%
         Term: 24 months w/option to renew for additional (3) 12 month terms provided all
         payments have been made on time.
         Amortization: 20 years
         Interest only option: Months 1-12

         NCR to be in first lien position on any and all real estate, furniture, fixtures &
         equipment, accounts receivable, etc.

         Client hereby retains NCR on a non-exclusive basis to provide direct financing services
         to Client. It is agreed that NCR shall deal directly with the Principal Owner(s), Board of
         Directors, Officers of the Client and their authorized employees, sub-contractors,
         agents, and other parties associated in a material and/or significant manner with the
         project identified above.

         It is the understanding of the parties hereto that all of NCR’s intermediaries, associates,
         brokers, providers or agents are exclusive to NCR and that Client agrees in good faith
         not to circumvent its relationship with NCR and will not make any contract with any of
         the aforementioned without the prior written consent of NCR.

         1 Initial Consulting Compensation: $25,000.00 USD due no later than May 1st, 2015
         via Federal Reserve wire system. (Fully refundable if loan does not fund unless
         client has committed fraud, made material misrepresentations, proves
         uncooperative or withdraws from the funding process).



                                                                                      __________
                                                                                         Initials




                                                 Page 1 of 3
Produced with
      Case    a Trial Version of PDF
           9:20-cv-80392-RAR         Annotator
                                  Document  1-1- www.PDFAnnotator.com
                                                  Entered on FLSD Docket 03/06/2020 Page 2 of 3




         1(a): Funding Compensation: As compensation for its services, Client agrees to pay
         and/or to authorize NCR to receive the following compensation that is directly
         associated with loans and/or mortgages that are funded as a result of the NCR’s
         funding:


         2: If NCR provides its own funds to Client that results in funding in the form of a
         commercial loan, asset-based funding, joint venture or any other type of collateralized
         or uncollateralized loan, or equity financing then NCR shall receive cash compensation
         equal to 5.00% of the total amount of financing agreed to between the Client and NCR.
         Of said compensation received by NCR, 5th Ave Acquisitions & Venture Capitalists will
         receive 2.00% of the total amount of financing agreed to between the Client and NCR
         as compensation and shall be paid by NCR to 5th Ave Acquisitions & Venture
         Capitalists simultaneously at the funding of the transaction. Client agrees to pay NCR
         simultaneously with the funding transaction and to pay all closing costs and any other
         professional service fees as may be required by NCR. Some professional service fees
         may need to be paid in advance such as site inspection and appraisal fees.

         3: NCR may, at his sole discretion, elect to receive the amount shown in 2 above as a
         direct disbursement, as a withholding from funded proceeds released to Client at final
         closing.

         4. Participation: Client agrees to participate with NCR and produce proper and
         verifiable documentation necessary for due diligence and will do so in a timely manner.
         Failure to do so will jeopardize client’s fee on deposit.

         5. Term and Severance: The terms of this Agreement are in force for one year from the
         date of execution. Termination of this agreement shall not affect the right of NCR to
         receive compensation as provided in Paragraph 1 hereof with respect to any prospect
         introduced to Client prior to such termination. If Client enters into a Qualified
         Transaction with a funding prospect referred by NCR any time during the term of and for
         a period of five (5) years following termination of this Agreement, Client shall, at the
         time of consummation of such transaction, pay to NCR the compensation set forth in
         Paragraph 1 hereof.


                                                                                   __________
                                                                                      Initials




                                                Page 2 of 3
Produced with
      Case    a Trial Version of PDF
           9:20-cv-80392-RAR         Annotator
                                  Document  1-1- www.PDFAnnotator.com
                                                  Entered on FLSD Docket 03/06/2020 Page 3 of 3




         6. Notices: Any and all notices between NCR and Client shall be in writing, return
         receipt requested to such parties at the following addresses:


         Lender:         Nationwide Commercial Relief Inc.      Client: ____________________
                         4440 PGA Blvd., Suite 600                     ____________________
                         Palm Beach Gardens, FL. 33410                  ____________________


         7: Arbitration: Consultant and Client agree that in the event of a material dispute
         arising from the execution of this Agreement both Parties hereby agree to seek a
         mediated resolution administrated by a member of the American Arbitration Association
         with such costs and expenses born by each Party in an equally shared manner.
         8: Jurisdiction: This sets for the entire Agreement between the Parties hereto and shall
         be governed in accordance with the laws of the State of Florida and venue shall be
         Palm Beach County and cannot be altered, amended, modified, terminated or rescinded
         except in writing by both parties hereto; and shall inure to the benefit of and be binding
         upon the parties hereto and their respective successors, heirs, transferees and assigns.




         Agreed and Accepted by the Parties:

         Nationwide Commercial Relief Inc.                    Client:_______________________

         Mitch Stecker

         M.L. Stecker, President
                                                              ______________________________
         Signature                                            Signature




                                                Page 3 of 3
